DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment

	In response to the Amendment received on 4/08/2021, the examiner has carefully considered the amendments.  The examiner acknowledges the cancellation of claims 42, 75-76, 90 and 84-85, as well as, the addition of new claims 103-129.  The claim rejection under 35 U.S.C. § 112, 2nd paragraph for claims 37-70 have been overcome by the amendment and has hereby been withdrawn for consideration.  


Response to Arguments

Applicant’s arguments, see Amendment/Remarks, filed 4/08/2021, with respect to the rejection(s) of claim(s) 83-84, 86-89, 92-94, 96-99 and 102 under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Dejneka et al (2004/0198857) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Terminal Disclaimer

The terminal disclaimer filed on 7/1/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,488,916 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Derek Mason on 7/2/2021.
The application has been amended as follows: 
In claim 4, line 5, please delete the semi-colon (; ) after the word contained and place in its stead a period (.).  In claim 4, please delete lines 6-10.  
Please delete claim 16.
Please delete claim 70.  
In claim 80, line 7; please delete the words “uncured radiation-curable”. 
In claim 80, line 8; please delete the words “uncured radiation-curable”.
In claim 80, lines 9-10; please delete the words “uncured radiation-curable”.
In claim 104, line 7, please delete the words “uncured radiation-curable”.
In claim 104, end of line 7 to line 8, please delete the words “uncured radiation-curable”.  


Allowable Subject Matter

Claims 2-15, 17-41, 43-69, 71-74, 77-89, 91-93, 96-129 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art, alone or in combination, fails to expressly teach and/or render obvious a system for producing a change in a medium disposed in an artificial container comprising a mechanism configured to provide to the 
The prior art, alone or in combination, fails to expressly set forth a system for curing of a radiation-curable medium comprising a mechanism configured to supply an uncured radiation-curable medium including an activatable agent and at least one energy modulation agent, wherein the energy modulation comprises at least one of Y2O3; ZnS: ZnSe; MgS; CaS: Mn, Er ZnSe, Mn, Er MgS, Mn, Er CaS: Mn, Er ZnS: Mn,Yb ZnSe; Mn,Yb MgS; Mn, Yb CaS: Mn,Yb ZnS:Tb3+, Er3+; ZnS:Tb3+: Y2O3:Tb3+: Y2O3:Tb3+, Era3+; ZnS:Mn2+; ZnS:Mn,Er3+; and an initiation energy source configured to apply an initiation energy throughout a region including the uncured radiation-curable medium, wherein the initiation energy interacts with the energy modulation agent to directly or indirectly cure the medium by polymerization of polymers in the medium.  Nor does the prior art, alone or in combination, teach and/or fairly render obvious a radiation-curable article, comprising: a radiation-curable medium; and at least one energy modulation agent distributed throughout the medium, wherein the energy modulation agent comprises one or more luminescent agents selected from Y2O3; ZnS: ZnSe; MgS; CaS: Mn, Er ZnSe, Mn, Er MgS, Mn, Er CaS: Mn, Er ZnS: Mn,Yb ZnSe; Mn,Yb MgS; Mn, Yb CaS: Mn,Yb ZnS:Tb3+, Er3+; ZnS:Tb3+: Y2O3:Tb3+: Y2O3:Tb3+, Era3+; ZnS:Mn2+; ZnS:Mn,Er3+; said energy modulation agent being a substance which is capable of converting initiation energy to a light capable of curing the radiation-curable medium by polymerization of polymers in the radiation-curable medium.
The prior art, alone or in combination, fails to expressly teach and/or render obvious a system for producing a photo-stimulated change to a medium disposed in an artificial container, comprising: a mechanism configured to provide to the medium at least one energy modulation agent, said energy modulation agent is configured to emit light into the medium upon interaction 
The prior art, alone or in combination, fails to expressly teach and/or render obvious a radiation-cured article, comprising: a radiation-cured medium; 
The prior art, alone or in combination, fails to expressly teach and/or render obvious a system for producing a change in a medium disposed in an artificial container, comprising: 15Application No. 16/017,535 Reply to Office Action of October 9, 2020 a mechanism configured to provide to the medium 1) an activatable agent and 2) at least one energy modulation agent, wherein said energy modulation agent is configured to emit light into the medium upon interaction with an initiation energy and is at least one of Y203; ZnS; ZnSe; MgS; CaS; Mn, Er ZnSe; Mn, Er MgS; Mn, Er CaS; Mn, Er ZnS; Mn,Yb ZnSe; Mn,Yb MgS; Mn, Yb CaS; Mn,Yb ZnS:Tb3+, Er3+; ZnS:Tb3+; Y203:Tb3+; Y203:Tb3+, Er3+; ZnS:Mn2+; ZnS:Mn,Er3+; and an initiation energy source configured to apply the initiation energy to the medium, wherein the initiation energy interacts with the energy modulation agent to directly or indirectly produce the change in the medium. 
The prior art, alone or in combination, fails to expressly teach and/or render obvious a system for producing a change in a medium disposed in an artificial container, comprising: a mechanism configured to provide to the medium 1) an activatable agent, wherein the activatable agent comprises an active agent contained within a photocage, and upon exposure to the initiation energy source, the photocage disassociates from the active agent, rendering the active agent available, and 2) at least one energy modulation agent, wherein said energy modulation agent is configured to emit light into the medium upon interaction with an initiation energy; and an initiation energy source configured to apply the initiation energy to the medium, wherein the 
The prior art, alone or in combination, fails to expressly teach and/or fairly suggest a system for producing a change in a medium disposed in an artificial container, comprising: a mechanism configured to provide to the medium 1) an activatable agent, wherein the activatable agent comprises a photocatalyst, wherein the photocatalyst is at least one of TiO2, ZnO, CdS, CdSe, SnO2, SrTiO3, W03, Fe203, and Ta205 particles, and 2) at least one energy modulation agent, wherein said energy modulation agent is configured to emit light into the medium upon interaction with an initiation energy; and an initiation energy source configured to apply the initiation energy to the medium, wherein the initiation energy interacts with the energy modulation agent to directly or indirectly produce the change in the medium.
The prior art, alone or in combination, fails to expressly teach and/or fairly suggest a system for producing a change in a medium disposed in an artificial container, comprising: 17Application No. 16/017,535 Reply to Office Action of October 9, 2020 a mechanism configured to provide to the medium 1) an activatable agent and 2) at least one energy modulation agent, wherein said energy modulation agent is configured to emit light into the medium upon interaction with an initiation energy; an initiation energy source configured to apply the initiation energy to the medium, wherein the initiation energy interacts with the energy modulation agent to directly or indirectly produce the change in the medium; and a magnetic mechanism configured to provide to the medium or collect from the medium the energy modulation agent.
The prior art, alone or in combination, fails to expressly teach and/or fairly suggest a system for producing a change in a medium disposed in an artificial container, comprising: a mechanism configured to provide to the medium 1) an activatable agent and 2) at least one energy modulation agent, wherein said energy modulation agent is configured to emit light into the medium upon interaction with an initiation energy; encapsulations of the energy modulation agent in the medium; and an initiation energy source configured to apply the initiation energy to the medium, wherein the initiation energy interacts with the energy modulation agent to directly or indirectly produce the change in the medium.
The prior art, alone or in combination, fails to expressly teach and/or fairly suggest a system for producing a change in a medium disposed in an artificial container, comprising: a mechanism 
The prior art, alone or in combination, fails to expressly teach and/or render obvious a system for curing of a radiation-curable medium, comprising: a mechanism configured to supply an uncured radiation-curable medium including an activatable agent and at least one energy modulation agent; encapsulations of the energy modulation agent in the medium; and an initiation energy source configured to apply an initiation energy throughout a region including the uncured radiation-curable medium, wherein the initiation energy interacts with the energy modulation agent to directly or indirectly cure the medium by polymerization of polymers in the medium.
The prior art, alone or in combination, fails to expressly teach and/or fairly suggest a system for curing of a radiation-curable medium, comprising: a mechanism configured to supply an uncured radiation-curable medium including an activatable agent and at least one energy modulation agent; and an initiation energy source configured to apply an initiation energy throughout a region including the uncured radiation-curable medium, wherein the initiation energy source is configured to irradiate said uncured radiation-curable medium in a joint region adhering one region of a utensil to another region of the utensil, wherein the initiation energy interacts with the energy modulation agent to directly or indirectly cure the medium by polymerization of polymers in the medium.  
The prior art, alone or in combination, fails to expressly teach and/or render obvious a system for curing of a radiation-curable medium, comprising: a mechanism configured to supply an uncured radiation-curable medium including an activatable agent and at least one energy 

The prior art, alone or in combination, fails to expressly teach and/or render obvious a system for curing of a radiation-curable medium, comprising: a mechanism configured to supply an uncured radiation-curable medium including an activatable agent and at least one energy modulation agent, wherein the energy modulation agent includes (i) a magnetic substance, (ii) a chemical receptor, or (iii) a biological receptor; and an initiation energy source configured to apply an initiation energy throughout a region including the uncured radiation-curable medium, wherein the initiation energy interacts with the energy modulation agent to directly or indirectly cure the medium by polymerization of polymers in the medium.
The prior art, alone or in combination, fails to expressly teach and/or render obvious a system for curing of a radiation-curable medium, comprising: a mechanism configured to supply an uncured radiation-curable medium including an activatable agent and at least one energy modulation agent, wherein the energy modulation agent includes (i) a magnetic substance, (ii) a chemical receptor, or (iii) a biological receptor; and an initiation energy source configured to apply an initiation energy throughout a region including the uncured radiation-curable medium, wherein the initiation energy interacts with the energy modulation agent to directly or indirectly cure the medium by polymerization of polymers in the medium.
The prior art, alone or in combination, fails to expressly teach and/or fairly teach a radiation-curable article, comprising: a radiation-curable medium; at least one energy modulation agent distributed throughout the medium; and fumed silica; said energy modulation agent being a substance which is capable of converting initiation energy to a light capable of curing the radiation-curable medium by polymerization of polymers in the radiation-curable medium.  Nor does the prior art, alone or in combination, expressly teach and/or fairly suggest a radiation-curable article, comprising: a radiation-curable medium; and at least one energy modulation agent .

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        SMC